Mr. Chief Justice McIver.
I concur in the conclusion reached by Mr. Justice Pope in this case, and only desire to add a few words indicating the difference between this case and that of the Town of Summerville v. Pressley, 33 S. C., 56, much relied upon in support of the judgment below. In that case, the ordinance there in question distinctly recited that “it is necessary for the protection of the public health of Summerville that the soil should not be cultivated beyond a limited extent,” and there does not appear to have been any evidence adduced in that case contradicting such recital. The Court was, therefore, bound to assume, and did assume, that some limitation upon the cultivation of the soil, within the corporate limits of that town, was necessary to the preservation of the public health. In the present case, however, no such fact appears — it is not recited in the ordinance, and there was no evidence that the keeping of a hog in a two-acre lot, not shut up in a pen, was detrimental to the public health. Indeed, the evidence in this case tended to show the contrary, for it is stated in the “Case” that the premises of the appellant had passed the inspection of the health officer. This Court certainly cannot, in the face of common experience to the contrary, and *582without any evidence whatever, assume that the mere fact of keeping a hog, not in a small pen, but allowed to run at large in a two-acre lot, would be detrimental to the public health. Indeed, so far as appears in this case, there is nothing to show that the ordinance in question was passed with any view to the preservation of the public health. The ordinance does not purport to regulate the manner in which private property shall be kept or used, but simply prohibits the keeping of the kind of property therein specified within the corporate limits of the town of Darlington; and, so far as I can perceive, it might just as well have prohibited the citizens of that town from keeping on their premises in said town a horse, or a cow, or any other domestic animal, or, indeed, any other species of property; and surely an ordinance to that effect could not be claimed to .fall within the proper limits of municipal authority.
Without going into any consideration of the other interesting questions so ably discussed in the argument for appellant, it seems to me clear that the municipal authorities of the town of Darlington had no power to pass any such ordinance as that in question here.
Mr. Justice Jones.
I think the judgment of the Circuit Court should be affirmed. I am unable to agree to the proposition so broadly stated in the opinion of Mr. Justice Pope, as one sustained by authority and sound reason, viz: that in order that the police power may' be used by either the legislature or a municipal corporation, there must appear affirmatively that its use is reasonable.
The police power being confined to legislation for the public health, the public morals, and the public safety, whether a particular regulation falls within the scope of the police power, is necessarily a judicial question; but, falling within this scope, whether the regulation is reasonable, is not a judicial question. It is sometimes asserted by courts that a police regulation may be declared void because it is unreasonable, but this view is not sound in my judg*583ment. Courts “cannot run a race of opinions upon points of right, reason, and expediency with the law-making power.” No act of a legislature can be declared void or unconstitutional, unless it conflicts with some provision of the Constitution. Nor can any ordinance of a municipal corporation, within the power conferred by the legislature, and not in conflict with the laws and Constitution of the State, be impeached in a court for unreasonableness. A critical examination of cases holding police regulations void because unreasonable, will disclose that the attempted police regulation violated some constitutional guaranty. The right, asserted by some courts, to declare a municipal ordinance invalid because unreasonable, is limited to ordinances passed under the implied or incidental powers of the municipality. In such cases, I think fhe true thing is, that such ordinances may be declared invalid only when they are so clearly unreasonable, oppressive, or violative of common right, as to justify a court in concluding that the legislature did not intend to grant such power in the charter. In the last analysis, it is a question of legislative intent and not a question of reasonableness. But, whatever may be the rule in reference to the implied power of a municipality, I think it is clear that when the legislature, having power to authorize, does empower a municipal corporation to pass such ordinances on a specified subject as they deem necessary to promote the particular object, and such ordinances are passed within the power conferred, the courts have nothing whatever to do with the reasonableness of the ordinances. Stated more briefly, a municipal ordinance, within the constitutional grant of the legislature, cannot be impeached in court for unreasonableness. The doctrine of judicial interference with town ordinances on the ground of unreasonableness, has not been affirmed before in this State; on the contrary, our own cases repudiate the doctrine. In Crossby v. Warren, 1 Rich., 387, the Court said: “The act gives the power to pass by-laws on the subject of streets, health, and good order, subject to the restrictions that they *584shall not be inconsistent with the laws of the land and legislative revision. On these subjects, and with these restrictions, their power is unlimited, and if, in their judgment, the hog license to run at large be injurious to the streets or health of the citizens, they have a right to legislate on the subject, and pass laws for the removal or abatement of it as a nuisance.” In this opinion all the Court concurred except Judge Wardlaw. He, however, in' his dissenting opinion, said: “An apprehension that hogs might become liuisances, in vulgar phrase — that is, troublesome ánd disagreeable — formed, no doubt, the reason, and perhaps a very sufficient reason, why the council desired to prevent their coming within the corporate limits; of that, ás a matter affecting or supposed to affect the welfare and convenience of the village, the council were the judges, and their decision is just as binding, if it be erroneous, as it would be if it were correct, provided they adopted such means to effect their purpose as the charter authorized. Within the range of the subject to which their power of legislating extended, and not opposing the law of the land, their discretion is the rule; they may direct and may prohibit.” In Heissembrittle v. City Council, 2 McM., 236, the Court said: “Such regulations are sometimes apparently tyrannical, but they must be submitted to as necessary police regulations. If they are tyrannical and unnecessary, the popular will can repeal them through the city council, or, if redress should fail there, by appeal to the legislature.”
In City Council v. Ahrens, 4 Strob., 256, the Court said: “This Court, of course, has nothing to do with the policy of the ordinance. It may be ven^ unjust, oppressive, and partial, or it may be one of those wise measures of preservation which experience has rendered necessary to circumvent the cunning of those who look more to private gain than the interest of society.” In City Council v. Baptist Church, 4 Strob., 310, the Court said: “It is sufficient to establish the grant that the power is or may be necessary for the welfare and government of the city. The city council has ex*585clusively the authority to determine when the occasion may exist for its exercise, and the manner in which it should be applied. If an ordinance be exceptionable on these grounds, an appeal against its enforcement lies only to the corporators.” In Town Council v. Pressley, 33 S. C., 61, the Court said: “Assuming for the present that the town council had tbe power to pass the ordinance, no question can be made whether a ‘nuisance’ had been created, nor whether the restrictions complained of were necessary to accomplish the purpose in view. It was their exclusive right to judge what was ‘necessary and requisite’ to preserve the health of the town.” The case of State v. Sloan, ante, 21, is in harmony with the foregoing expressions, for the Court declared the city ordinance questioned in that case valid as within the municipal power, not in any wise because it appeared to the Court to be reasonable, for the Court expressly stated that “the question whether the ordinance is reasonable is not before the .Court for consideration.”
I think the case of Town Council v. Pressley, supra, is conclusive for affirmance in this case. It is impossible, on principle, to distinguish that case from this. I cannot see how the recital in the Summerville ordinance that “it is necessary for the protection of the public health of Summerville that the said soil should not be cultivated beyond a limited extent” differentiates that case from this in which the ordinance in question contains no recital of the reason or necessity for its enactment. Unless there is some law making it essential to the validity of a town ordinance that it contain such recitals, a court is bound to assume that the law-making body thought it expendient or necessary, all this being implied from the mere fact of enactment. Besides, the record before us states that the ordinance in question here is “a health ordinance of the towm of Darlington, adopted as required by lawq and now in force.” In the Summerville case, Judge Witherspoon held that the dutyT of the Court was limited to the inquiry, whether or not the power existed, and, if so, whether or not its exercise *586violated anj''.constitutional provision, and his judgment sustaining the ordinance was affirmed. Justice McGowan, speaking for this Court, quoted with approval from Harrison v. Baltimore, 1 Gill, 264, the following language: “Of the degree of necessity for such municipal legislation, the mayor and city council of Baltimore were the exclusive judges. To their sound discretion is committed the selection of the means and manner (contributing to the end) of exercising the powers which they might deem requisite to the accomplishment of the objects of which they were made the guardians,” &c.
Whatever, therefore, may be the law elsewhere, I think it is settled in this State that a municipal ordinance enacted within the power conferred by a constitutional act, cannot be declared invalid because it is unreasonable. The ordinance in question here is clearly within the legislative grant, and it has not been shown that any constitutional provision has been violated thereby.
But even granting the right of the courts to inquire into the reasonableness of an ordinance, the judgment below ought to be affirmed. Whether a particular ordinance is reasonable, is a question of fact to be determined by the circumstances of the particular town or city, the objects in view, the necessity for its enactment,, its tending to accomplish the purpose in view, &c. The evidence must be addressed to the trial court. This is a case at law, and it is well settled that this Court will not reverse the judgment below on a question of fact in a case at law. According to the facts agreed on, Mr. Wnrd’s enclosure wherein the hog was kept embraced about two acres in the town of Darlington; there is no report against Mr. Ward for keeping his premises in an uncleanly condition, which appear to the health officer who examined same to be clean and in proper general condition. The charge against him is for keeping the hog on the premises, in violation of the ordinance. Mr. Ward admits keeping the hog on the premises, but denies the power of the council to pass and enforce the ordinance in question. *587It was admitted or stated in the “Case,” that the ordinance is a health ordinance. Upon this evidence the Court was asked to declare the ordinance void. The Circuit Judge disposed of this in the following language: “So here that the hog is properly or cleanly kept is beyond the question. It may be now so kept, and may not be so kept in the future, or it may be so kept in the future. I can very well understand that, however well and cleanly kept a hog may be, the smell, the noise, indecent exhibitions, &c., may necessitate such an ordinance; this may be emphasized by reason of the levelness of the territory, the probability of smell being circumscribed or confined, or other circumstances showing a prepared and fertilized hotbed for the rapid growth and development of contagion on its sudden removal.” If we had the power, can this Court say upon the evidence that the Circuit Judge erred in finding in effect that the ordinance was reasonable and necessary? The presumptions are all in favor of the reasonableness of the ordinance. The burden of showing that the ordinance is not reasonable is upon him who assails it. What evidence was before the Court to show the ordinance to be unreasonable, sufficient to override the implied fact of reasonableness and necessity arising from the enactment of a health ordinance on the recommendation of a board of health charged with the duty of preserving the public health? Is the power of town council to preserve the public health to be measured by the size of Mr. Ward’s lot? Does the cleanly condition in which he keeps his premises relate in any way to the question whether the keeping of hogs within the limits of Darlington is or may become prejudicial to the health of the people of the town?
The judgment of the Circuit Court stands affirmed.
Mr. Justice Gary concurs with Mr. Justice Jones.